DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP 2004-343397 A; translation provided by Applicant), in view of Hatanaka (US 2002/0036546 A1).
Regarding claim 16, as best understood, Ishii discloses a piezoelectric resonator unit (10: figs. 1a-1b) comprising: a piezoelectric resonator (“quartz oscillator”) that includes a piezoelectric element (“quartz crystal vibrating element 1”), a pair of excitation electrodes (1a “disposed on both main surfaces”) that are respectively disposed on a first main* surface (one main surface of “both main surfaces”) and a second main* surface (the other main surface of “both main surfaces”) of the piezoelectric element so as to face each other with the piezoelectric element therebetween, and a pair of connection electrodes (top and bottom ones of 1b) that are respectively electrically connected to the pair of excitation electrodes (figs. 1a-1b; pg. “2 of 4”: final 8 lines); a base member (2) that has a third main* surface (along “recess 3”, directly below 5); a pair of electrode pads (each of 5) disposed on the third main surface (figs. 1a-1b; pg. 2: final 3 lines); an electroconductive holding member (6), that electrically connects the pair of electrode pads respectively to the pair of connection electrodes, and that excitably holds the piezoelectric resonator on the third main surface of the base member (figs. 1a-1b; pg. 2, final 8 lines, through pg. 3, lines 1-5); and an electroconductive material (7) on at least a part of a surface (fig. 1b) of the electroconductive holding member, the part of the surface excluding an interface between the AFDOCS/17882821.1Attorney Docket No. 036433.04079- 59 -electroconductive holding member and the piezoelectric resonator, wherein the electroconductive material is formed from a material (nickel or gold) that is the same as a material of an outermost surface of each of the pair of electrode pads (pg. 3, lines 5-18; pg. 4, lines 6-9). Ishii, however, does not explicitly disclose that the electroconductive holding member includes a binder, spacers, and electroconductive particles.
*Note: Regarding the above recitations of each “main surface” (“first” through “third”), in the prior art this term often carries meaning with respect to the grain or crystal orientation of a piezoelectric material, however the instant use of the term also includes the “base member” which is not deemed to be piezoelectric, and as such, the word “main” is being held to simply name the faces, rather than to denote grain orientation or piezoelectric actuation direction or the like.
Hatanaka teaches that it is well known to provide a closely related piezoelectric resonator unit (“crystal oscillator 100 as a piezoelectric oscillator”) (Title; Abstract; figs. 1-11; par. 0102) comprising: a piezoelectric resonator (piezoelectric oscillator) that includes a piezoelectric element (2) (figs. 1-4; pars. 0102-0106); a base member (1); a pair of electrode pads (20, 21) disposed on the third main surface; an electroconductive holding member (2f, 2g, 22, 23) that includes a binder (resin), spacers (22, 23), and electroconductive particles (silver powder), that electrically connects the pair of electrode pads respectively to the pair of connection electrodes (figs. 2 and 4; pars. 0094, 0115, 0126, 0132-0136 and 0142).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Ishii to incorporate the use of conductive particles in the electroconductive holding member from Hatanaka. The use of a binder and conductive particles in an adhesive to connect electrodes of a piezoelectric member to substrate electrodes, is also considered old and well-known. Though Ishii is silent as to the preferred conductive composition of the holding member, PHOSITA would have realized that the conductive particles of Hatanaka would readily be available, and easily used. The predictable and known advantages included control over the conductivity and adhesion as well as ductility and other material properties as desired. Additionally, it is well known that piezoelectric resonators must have stand-off spacing in order to function as intended. Hatanaka demonstrates that a well-known and easily employed solution to this issue was to simply provide spacers along with the conductive particles and binder resin of the electroconductive holding member, in order to predictably ensure the necessary spacing of the piezoelectric element. This was a routine means for enabling the product to be formed such that it would have the desired functionality. Moreover, there is no indication in the instant application that any special components were devised, or that any surprising results arrived at, from the known use of binder, spacers and conductive particles from Hatanaka in the old holding member of Ishii. Accordingly, this combination would have been made with reasonable expectation of success.
Regarding claims 17 and 20, as best understood, Ishii in view of Hatanaka teaches the method of claim 16 as detailed above, and Ishii further discloses that the electroconductive material includes gold (pg. 3, lines 5-18; pg. 4, lines 6-9).
Regarding claim 18, as best understood, Ishii in view of Hatanaka teaches the method of claim 16 as detailed above, and Hatanaka further teaches that it is well known to select the electroconductive material is made of a material (gold) that is superior in oxidation stability as compared to the electroconductive particles (silver) (pars. 0132-0134).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the gold layer over the silver, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In this instance, it was well-known that gold is more resistant to oxidation than silver, which predictably and advantageously lends itself to more reliable electrical connections. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Hatanaka, and in view of Official Notice of facts.
Regarding claim 19, Ishii in view of Hatanaka teaches all of the elements of the current invention as detailed above. Hatanaka further teaches that the electroconductive material is gold and the electroconductive particles are silver. The specific gravity of a material is simply its density compared to water, and the denser material will naturally have the higher specific gravity. Gold is denser than silver as an inherent material property, and therefore it would also have a higher specific gravity than silver. Thus, the limitation is obvious and naturally expected in Hatanaka. The applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. 
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The arguments are directed to the applicability of Kamakura in teaching the newly added claim limitations of the electroconductive holding member. The conductive particle components of the holding member were previously shown to be taught by Kamakura; however, Kamakura is no longer relied upon as a prior art reference in the instant rejection. Moreover, the “binder” and “spacer” of the instant application are disclosed as possibly being simply “resin” (par. 0053), which is explicitly recited in Ishii (and the newly applied Hatanaka) as a constituent ingredient of the conductive adhesive. Thus, the suggested importance of the terms “binder” and “spacer” is in effect reading limitations into the claim, though they are not at all recited. As such, based upon the newly applied prior art rejections above, and the Examiner’s response herein, the Applicant’s arguments are no longer germane and are not compelling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. For example, Tanaya (US 7,067,966 B2) is held to disclose at least the newly added spacer (49) limitation of claim 16 (fig. 2; col. 8, lines 26-38). The Tanaya reference is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729